Citation Nr: 1631657	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 14, 1972 to February 29, 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

In December 2012, the Board remanded the case for additional development.  In October 2013, the Board denied service connection for a cervical spine disorder, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  At that time, the Board also remanded the thoracolumbar spine disorder for additional development.


FINDING OF FACT

The Veteran's thoracolumbar spine disorder is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's December 2012 and October 2013 remands, more recent VA treatment records were also obtained.

As noted in the October 2013 Board decision, the Veteran identified potentially relevant records when he reported that he was treated at the VA Medical Center (VAMC) in Phoenix, Arizona, in 1972 and Lackland Air Force Base Medical Center in 1972.  Although the RO requested records from those facilities, in May 2013 and April 2012 the Phoenix VAMC and Lackland Air Force Base Medical Center respectively indicated that the requested records do not exist.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran vaguely identified potentially relevant records when he stated a "serious incident report" was created in connection with an alleged car accident and that he underwent private treatment for his thoracolumbar spine disorder including several surgeries in the 1980s.  However, the Veteran has not identified the custodian of those records and did not respond to the agency of original jurisdiction's November 2008 request for him to provide a release for any such provider or custodian.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In view of this information, the Board finds that the Veteran has not sufficiently identified any outstanding records such that VA could attempt to obtain them on his behalf.

The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination and opinion in February 2013 pursuant to the Board's December 2012 remand and an addendum opinion was provided in December 2015 pursuant to the October 2013 remand.  The 2013 examination, along with the 2015 expert medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, service connection may also be warranted on a presumptive basis for certain chronic diseases, such as arthritis, if the disease manifests to a compensable degree within one year of separation from 90 days of active service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, these provisions are not applicable in the instant matter as the Veteran did not serve continuously for ninety (90) days or more, but rather 47 days.

The Veteran contends that he is entitled to service connection for a thoracolumbar spine disorder due to injuries he contends he incurred when he was intentionally hit by a motor vehicle while he was running between buildings during service.

In this case, the medical evidence shows that the Veteran has a thoracolumbar spine disorder including degenerative joint disease of the thoracolumbar spine.  Having determined that the Veteran currently has a thoracolumbar spine disorder, the remaining question before the Board is whether such disability is related to his service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Service treatment records indicate that the Veteran's spine was noted to be within normal limits during his December 1971 entrance examination, although he did note a history of recurrent back pain in a concurrent report of medical history.  

While the Veteran now reports that he sought treatment in service for his low back pain after another service member intentionally hit him with a motor vehicle, the evidence of record does not support that assertion.  Specifically, in January 1972, the Veteran sought treatment for low back pain that he reported had existed for two months and was worse with sitting and exercise.  He reported being in a car accident six months prior.  Upon questioning by the examiner, the Veteran denied a definitive injury to his spine.  X-rays were taken at that time and the impression was lumbar strain.  Shortly thereafter in his February 1972 report of medical history, the Veteran reported being in "very good" health, denied any recurrent back pain, and denied experiencing any illness or injury since his induction into service one month prior.

More recently, in a December 2008 statement submitted in conjunction with his service connection claim, the Veteran reported being a passenger in a car that was struck from behind during service.  Then, during a June 2009 VA examination the Veteran reported being in a motor vehicle accident during service that injured his back.  It was not until his March 2010 notice of disagreement that the Veteran first alleged that another service member intentionally ran him over with a vehicle, reportedly rendering him unconscious for over a day and resulting in his discharge from the military.  Most recently, during a February 2013 VA examination the Veteran reported that he was running between buildings when a vehicle came onto the sidewalk and struck him; he reported the only injuries at that time were to his back and neck.

The Veteran was afforded a VA examination in June 2009.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's thoracolumbar spine disorder was caused by his military service.  Specifically, she noted that there was no indication of an in-service motor vehicle accident and that while the Veteran was noted to have been hit in the head with a duffel bag during service, x-rays obtained thereafter were within normal limits.  Ultimately, she opined that there was insufficient evidence to conclude that the Veteran's degenerative joint disease of the thoracolumbar spine was related to an incident of service.

Pursuant to the December 2012 remand, the Veteran was afforded a second examination in February 2013.  After examining the Veteran and reviewing the record the 2013 examiner opined that the Veteran's thoracolumbar spine disorder was not aggravated by his military service.  However, the Board subsequently found in the October 2013 decision that the Veteran was entitled to the presumption of soundness since his spine was noted to be within normal limits during his January 1972 entrance examination.  As such, an opinion as to whether the Veteran's thoracolumbar spine disorder was caused by his military service was required.

Pursuant to the October 2013 remand, the 2013 VA examiner provided an addendum opinion in December 2015.  After reviewing the record the examiner ultimately opined that the Veteran's thoracolumbar spine disorder was not caused by his military service.  In support thereof, the examiner noted that the Veteran's in-service low back diagnosis was lumbar strain, a condition of the back muscles that normally heals in a period of weeks or months, especially in relatively healthy patients.  The examiner noted that the Veteran's February 1972 report of medical history in which he denied recurrent back pain, supported the lumbar strain diagnosis and indicated that the Veteran's in-service lumbar strain was a self-limited condition.  The examiner further explained that the Veteran's current back disability was completely different from his in-service diagnosis and that muscle strain does not progress to or cause degenerative joint disease.  There is no medical opinion of record to the contrary.
	
Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim of service connection for a thoracolumbar spine disorder.  The Board further finds that the opinion of the 2013 and 2015 VA examiner provided after examining the Veteran and reviewing the claims file and electronic treatment records is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board finds the Veteran's assertions regarding an in-service motor vehicle accident lack credibility in light of the lack of any documentation of the accident in the Veteran's service treatment records, his denial of any specific injury when he reported for treatment of his low back in January 1971, that he also reported being in a motor vehicle accident six months priors, his February 1972 denial of sustaining any injury in service, the nearly 40 year gap between when the incident allegedly occurred and the Veteran's first reports thereof, and the inconsistent statements that the Veteran has made regarding the alleged accident.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (absence of contemporaneous medical evidence may be a factor in determining the credibility of lay evidence).

Even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

While the Veteran and his sister contend that the Veteran's thoracolumbar spine disorder is related to service, the diagnosis of degenerative joint disease and the etiology of such require medical testing and expertise to determine.  Thus, as lay persons, the opinions of the Veteran and his sister on the onset and etiology of the Veteran's thoracolumbar spine disorder are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the 2013 and 2015 VA examiner to be significantly more probative than the lay assertions given the medical complexities of this specific case.

In sum, the Board finds that the most probative evidence of record indicates the Veteran's current thoracolumbar spine disorder is not related to his military service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a thoracolumbar spine disorder.  In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a thoracolumbar spine disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


